7:21-cv-00740-HMH   Date Filed 03/16/21   Entry Number 1-1   Page 1 of 8
7:21-cv-00740-HMH   Date Filed 03/16/21   Entry Number 1-1   Page 2 of 8
7:21-cv-00740-HMH   Date Filed 03/16/21   Entry Number 1-1   Page 3 of 8
7:21-cv-00740-HMH   Date Filed 03/16/21   Entry Number 1-1   Page 4 of 8
7:21-cv-00740-HMH   Date Filed 03/16/21   Entry Number 1-1   Page 5 of 8
7:21-cv-00740-HMH   Date Filed 03/16/21   Entry Number 1-1   Page 6 of 8
7:21-cv-00740-HMH   Date Filed 03/16/21   Entry Number 1-1   Page 7 of 8
7:21-cv-00740-HMH   Date Filed 03/16/21   Entry Number 1-1   Page 8 of 8
